Citation Nr: 1533343	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for burning and dry eyes.  

2.  Entitlement to service connection for a bilateral foot disorder.  

3.  Entitlement to service connection for bilateral hand arthritis.  

4.  Entitlement to service connection for left knee arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2012 the Board remanded the issues listed on the title page for issuance of a statement of the case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2013 substantive appeal the Veteran indicated that he wanted a Travel Board hearing on the issues addressed in the March 2013 statement of the case.  In August 2014, the Veteran requested a videoconference hearing instead of a Travel Board hearing. There is no indication that a hearing was scheduled in response to this request or that the Veteran withdrew his hearing request.  On remand, the AOJ should schedule the Veteran for a videoconference hearing.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof.  If the Veteran wishes to withdraw his request for a hearing, he should do so by written document submitted to the RO.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




